WYNN, Judge,
concurring.
I am compelled to join in affirming the termination of the Father’s parental rights on the grounds that he had failed to legitimate the child in any of the ways required under N.C. Gen. Stat. § 7B-1111(a)(5). A Child’s Hope, LLC v. Doe, 178 N.C. App. 96, 105-06, 630 S.E.2d 673, 678 (2006). In Child’s Hope, LLC, however, Judge Jackson wrote a poignant dissent opining that DSS had failed to prove by clear and convincing evidence that the father had not provided “consistent care with respect to the juvenile and mother,” see N.C. Gen. Stat. § 7B-1111(a)(5)(d), because the evidence showed that he had been misled about the pregnancy and undertaken substantial efforts to provide care upon learning about the child and his paternity. See Doe, 178 N.C. App. at 108-09, 630 S.E.2d at 680. Though that dissent offered an appeal as a matter of right to our Supreme Court, the matter was not appealed.
Nonetheless, the trial court’s findings of fact were sufficient to support termination of the father’s parental rights based on a finding of neglect. The findings that the father paid no child support although he earned a meager sum, was incarcerated twice for drug convictions, and ceased attending parenting classes while incarcerated as required by his case plan, support the conclusion that he did not, and would not in the future, provide the necessary care and supervision to the child. Thus, rather than rely upon the ground that the father did not legitimate the child, I would instead uphold termination of his parental rights on the ground that he neglected the child.